—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered August 1, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in closing the courtroom during the testimony of an undercover police officer is unpreserved for appellate review since the defendant failed to object when the court, following a hearing, granted the People’s application for closure (see, People v Hammond, 208 AD2d 559; People v Brown, 178 AD2d 647; People v Hamilton, 173 AD2d 642; People v Watkins, 153 AD2d 767; see also, People v Brown, 188 AD2d 540).
*490The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Joy, J. P., Friedmann, Schmidt and Smith, JJ., concur.